PER CURIAM.
Appellant seeks reversal of a judgment entered upon a jury verdict in a libel action. The sole question presented for review is whether the admittedly defamatory statements made by the appellant concerning appellee were made under circumstances which rendered such statements protected by the qualified privilege doctrine. Our review of the record, briefs, and consideration of the arguments of counsel fail to show that the statements which are the subject matter of this litigation, when taken in the context and circumstances in which they were made, come within the qualified privilege doctrine. Gibson, et al. v. Ma-loney, 214 So.2d 89 (Fla.App. 1st 1968).
Appellant having failed to demonstrate reversible error in this or any other respect, the judgment appealed is therefore affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.